DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle door handle projecting/pulling-in mechanism and latch

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In line 25 of claim 1, “against urging force” should likely be --against an urging force--
The examiner suggests amending lines 25-27 of claim 1 to be --to, against an urging force of the urging member, switch from a first state … to a second state-- in order to clarify the alternating mechanism does not switch against the urging force in both directions between the first state and second state (Spec. [0036] and [0049]: alternating mechanism 84 does not act against urging member 82 from the second state to the first state)
In line 35 of claim 1, “a closed position” should likely be --the closed state-- (recited in line 3)
Claim 3 recites the limitation “the door main body is operated in an opening direction from the second position” in lines 2-3. It appears Applicant may have intended to recite the door handle, as the door main body is not previously recited as having a second position. For the purposes of examination, the limitation will be interpreted in view of the disclosure as: the door handle. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a switching operation from the first state to the second state” in line 30 and later recites “a switching operation from the second state to the first state” in lines 35-36. It is unclear if the alternating mechanism performs the same switching operation to change from the first state to the second state and from the second state to the first state or if the alternating mechanism performs two different switching operations. For purposes of examination, the limitations will be interpreted as: a first switching operation and a second switching operation.  
Claims 2-3 are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Och et al., US Pub. 2018/0148957 [hereinafter Och], in view of Scocco, US Pub. 2018/0051494, and Thomas et al., US Pub. 2009/0039671 [hereinafter: Thomas].

	Regarding claim 1, Och discloses a vehicle door device comprising:
	a latching mechanism 120 (Fig. 1a; [0013]) provided at a door main body of a vehicle 100 (Fig. 1a),
	a door handle 60 (Fig. 3a) provided at the door main body (Fig. 3a), the door handle being configured to move between a first position (flush) in which the door handle is disposed to be even with an outer surface of the door main body (illustrated in Fig. 3a), and a second handle position (deployed) in which at least a portion of the door handle projects-out toward a vehicle outer side with respect to (illustrated in Fig. 4a) and in which an operator can grasp the door handle ([0096]), the door handle being permitted to move from the first position toward an inner side of the door main body (illustrated in Figs. 3c-3d; [0091]); and
	a door handle projecting/pulling-in mechanism 30, 80, 81 (Fig. 3a) being configured to carry out a door handle projecting operation ([0096], [0065]: the actuator 80 deploys the handle, corresponding to a door handle projecting operation), in which the door handle projecting/pulling-in mechanism moves the door handle from the first position to the second position ([0096]; Fig. 4a) and maintains a state in which the door handle is at the second position ([0056]: maintains a second state so the handle is utilizable by the user), and a door handle pulling-in operation ([0096]), in which the door handle projecting/pulling-in mechanism moves the door handle from the second position to the first position ([0096]) and maintains a state in which the door handle is at the first position ([0061], [0096]),
	the door handle projecting/pulling-in mechanism including:
	an urging member 81 (Fig. 3a) being configured to urge the door handle to be stored within the door main body ([0097]), and 
	an alternating mechanism 30, 80 (Fig. 4a) that carries out an alternating operation ([0096]: alternating two positions to move the handle corresponds to an alternating operation), the alternating mechanism being configured such that a distal end portion of a moveable portion 30 (Fig. 4a) faces the door handle (Fig. 4a, annotated below) and the alternating mechanism being able to, against urging force of the urging member ([0096]-[0097]: actuator 80 moves against force of resetting installation 81), switch between a first state (illustrated in Fig. 3a) in which the door handle is maintained at the first position and a second state (illustrated in Fig. 4a) in which the door handle is maintained at the second position,

    PNG
    media_image1.png
    545
    1078
    media_image1.png
    Greyscale

	wherein, when an outer surface of the door handle 61 (Fig. 3c) in the first position is pushed and the door handle moves toward the inner side of the door main body ([0089], Fig. 3c: the arrow illustrates the outer surface being depressed, corresponding to the handle moving toward the inner side of the door main body), the alternating mechanism carries out a switching operation from the first state to the second state ([0096]-[0097] and Fig. 3a compared to Fig. 4a depicts a movement from the first state to the second state), by the movable portion being pushed in a direction toward a vehicle inner side by a portion of an inner surface side of the door handle ([0046], [0099]: the handle is mounted to the pivot arm 30 at the second articulation 22, so the handle pushes the pivot arm 30 at articulation 22 in a direction toward a vehicle inner side when the handle is depressed in a direction toward a vehicle inner side) and the movable portion being made to travel a stroke in a direction toward a vehicle outer side (Figs. 3a compared to Fig. 4a depicts the pivot arm 30 travelling a stroke in a direction toward a vehicle outer side);
wherein the alternating mechanism carries out a switching operation from the second state to the first state ([0096]: 30 moves to the first state), by the moveable portion being pushed in the direction toward the vehicle inner side by an interlocking mechanism 70 (retracting from Fig. 4a to Fig. 3a and [0097]: second pivot arm 70 is pushed in the vehicle inner side direction by the resetting installation 81 and actuator 80 moving to the first state, the motion of second pivot arm 70 pushes the first pivot arm 30 in the direction toward the vehicle inner side) and the moveable portion being made to travel a stroke in the direction toward the vehicle inner side (illustrated by the retracting movement from Fig. 4a to Fig. 3a). 

	However, while Och discloses a latching mechanism, Och does not explicitly disclose a latching mechanism wherein, when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching state, in which the latch is not engaged with the striker and opening of the door main body is not restricted.
	Scocco teaches a known latching mechanism for a motor vehicle door. Scocco teaches a latching mechanism 100 (Fig. 1) provided at a door main body of a vehicle ([0038]), wherein when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state (illustrated by Figs. 13-14), in which a latch engages with a striker that is at a vehicle body side ([0038]) and opening of the door main body is restricted ([0043], Figs. 13-14), and an unlatching state, in which the latch is not engaged with the striker and opening of the door main body is not restricted ([0046], [0077]).
	As Och discloses a latching mechanism but is silent to the structure and operation of the latching mechanism, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Scocco for a latching mechanism, wherein when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching state, in which the latch is not engaged with the striker and opening of the (Scocco, [0012]).

	Och is silent to, when the latch is pushed by the striker and rotates due to the door main body being moved in a direction of a closed position, the alternating mechanism carries out a switching operation from the second state to the first state, and Och does not explicitly disclose the interlocking mechanism operating in accordance with rotation of the latch. 
	 Thomas teaches a known vehicle door device. Thomas teaches wherein, when a latch 30 (Fig. 1) is pushed by a striker and rotates due to a door main body being moved in a direction of a closed position ([0042]: a user closes the door and the e-latch closes), an alternating mechanism 46, 75 (Figs. 6 and 10) carries out a switching operation from a second state to a first state, by a moveable portion 46 (Fig. 6) being pushed in a direction toward a vehicle inner side by an interlocking mechanism 84, 90 (Fig. 10) that operates in accordance with rotation of the latch ([0042]: controller 120 determines latch 30 rotated to close and drives the motor 78 accordingly, which causes the motor pivot 84 and roller 90 to operate in accordance with the rotation of the latch). 
	One of ordinary skill in the art would understand that the alternating mechanism disclosed by Och, in view of Scocco, would perform a switching operation from the second state to the first state to reset the vehicle door device to its initial condition when the door is closed. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door device disclosed by Och, as modified by Scocco above, so that when a latch is pushed by a striker and rotates due to a door main body being moved in a direction of a closed position, an alternating mechanism carries out a switching operation from a second state to a first state, by a moveable portion being pushed in a direction toward a vehicle inner side by an interlocking mechanism that operates in accordance with rotation of the latch, as taught by Thomas, in order to automatically (Thomas [0008]).

	Regarding claim 2, Och, in view of Scocco and Thomas, teaches the vehicle door device of claim 1 as shown, further comprising an electric unlatching operation mechanism (Och [0081]: the first switch 10 and signal line 110 to electronically operate the door lock corresponds to an electric unlatching operation mechanism) being configured to move the latching mechanism from the latching state to the unlatching state due to an electric actuator (Och [0081], [0089]: electrically operating the door lock corresponds to unlatching due to an electric actuator) operating by operation of a switch 10 (Och Fig. ), 
	wherein the electric unlatching operation mechanism is structured such that, when the outer surface of the door handle in the first position is pushed (Och [0089]) and the door handle moves toward the inner side of the door main body (Och [0089]), the switch is operated by another portion of the inner surface side of the door handle (Och [0036], [0089]: a portion of the inner surface side of the door handle presses against the pivot arm 30 and operates the switch 10). 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al., CN Pub. 105275287 [hereinafter: Perez] (reference made to attached machine translation), in view of Baukholt et al., US 6,279,361 [hereinafter: Baulkholt].

	Regarding claim 1, Perez discloses a vehicle door device comprising:
	a latching mechanism 81 (Fig. 19) provided at a door main body of a vehicle 80 (Fig. 3),
	a door handle 10, 11 (Fig. 6) provided at the door main body (Fig. 3), the door handle being configured to move between a first position (closed position) in which the door handle is disposed to be even with an outer surface of the door main body (illustrated in Fig. 10), and a second handle position (ejected position) in which at least a portion of the door handle projects-out toward a vehicle outer side with respect to the first position (illustrated in Fig. 11) and in which an operator can grasp the door handle ([0099]), the door handle being permitted to move from the first position toward an inner side of the door main body ([0053]: user presses the lever to operate a switch corresponds to the door handle being permitted to move toward an inner side of the door main body); and
	a door handle projecting/pulling-in mechanism 12, 8, 20, 30 (Fig. 10) being configured to carry out a door handle projecting operation ([0104]: movement from the closed position to the ejected position), in which the door handle projecting/pulling-in mechanism moves the door handle from the first position to the second position ([0107]) and maintains a state in which the door handle is at the second position ([0115], [0117]), and a door handle pulling-in operation ([0104]: movement from the ejected position to the closed position), in which the door handle projecting/pulling-in mechanism moves the door handle from the second position to the first position ([0036], [0107]) and maintains a state in which the door handle is at the first position ([0108]),
	the door handle projecting/pulling-in mechanism including:
	an urging member 8 (Fig. 15) being configured to urge the door handle to be stored within the door main body (Fig. 15, [0115]: restoring member 8 generates a force F8 to urge the handle to the closed position), and 
	an alternating mechanism 12, 30, 20 (Fig. 15) that carries out an alternating operation (movement from position in Fig. 10 to the position in Fig. 11 corresponds to an alternating operation), the alternating mechanism being configured such that a distal end portion of a moveable portion 12 (Fig. 10) faces the door handle (Fig. 10 depicts a distal end of the inner part 12 faces the handle) and the alternating mechanism being able to, against urging force of the urging member ([0102], [0115]: the inner part 12 and cam 8 act against the force F8), switch between a first state in which the door handle is maintained at the first position (illustrated in Fig. 10) and a second state in which the door handle is maintained at the second position (illustrated in Fig. 11),
wherein, when an outer surface of the door handle 11 (Fig. 10) in the first position is pushed and the door handle moves toward the inner side of the door main body ([0052]-[0053]: user presses the lever 4 corresponding to pushing on the outer surface of grip plate 11 toward the inner side of the door main body), the alternating mechanism carries out a switching operation from the first state to the second state ([0053], [0123]: a signal is sent to activate the electric drive 6 that rotates the cam 20, so the alternating mechanism moves to the second state when the outer surface is pushed), by the movable portion being pushed in a direction toward a vehicle inner side by a portion of an inner surface side of the door handle [0052]-[0053]: when user presses the grip plate 11 the handle (10, 11) pushes the inner part 12 in a direction toward a vehicle inner side) and the movable portion being made to travel a stroke in a direction toward a vehicle outer side (movement of the inner part 12 from Fig. 10 to Fig. 11);
wherein, when the main door body is moved in a direction of a closed position ([0125]: closing the movable cover 80 corresponds to the main door body being moved in a direction of a closed position), the alternating mechanism carries out a switching operation from the second state to the first state ([0125]-[0126]: cam 20 is driven to switch the inner part 12 from the second state to the first state), by the movable portion being pushed in the direction toward the vehicle inner side by an interlocking mechanism 6, 26 (Fig. 10) that operates in accordance with the main door body moving to the closed position ([0112], [0015], [0126]: the electric drive 6 only activates to drive the cam 20 to return when the door is closed, corresponding to operating in accordance with the door closing) and the moveable portion being made to travel a stroke in the direction toward the vehicle inner side (movement of the inner part 12 from the second state (Fig. 11) to the first state (Fig. 10) corresponds to a stroke in the direction toward the vehicle inner side). 

While Perez discloses a latching mechanism provided at a door main body of a vehicle (as shown above), Perez does not explicitly disclose a latching mechanism wherein, when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching state, in which the latch is not engaged with the striker and opening of the door main body is not restricted. Perez also does not explicitly disclose when the latch is pushed by the striker and rotates due to the door main body being moved in a direction of a closed position, the alternating mechanism carries out a switching operation from the second state to the first state and an interlocking mechanism that operates in accordance with rotation of the latch.
 Baukholt teaches a known vehicle door latching mechanism. Baukholt teaches a latching mechanism 1 (Fig. 3A) provided at a door main body of a vehicle (col. 2 lines 5-7), wherein, when the door main body is in a closed state (col. 5 lines 46-49), the latching mechanism being configured to switch between a latching state (illustrated in Fig. 3A), in which the latch engages with a striker 1.5 (Fig. 1A) that is at vehicle body side and opening of the door main body is restricted (col. 3 lines 61-65), and an unlatching state (illustrated in Fig. 3C), in which the latch is not engaged with the striker and opening of the door main body is not restricted (Fig. 3A; col. 6 lines 6-8). Baukholt also teaches the latch is pushed by the striker and rotates due to the door main body being moved in a direction of a closed position (col. 5 lines 46-49).
	As Perez does not disclose the structure and operation of the latching mechanism, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Baukholt for a latching mechanism, wherein when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching (Baukholt, col. 1 lines 38-40) and practice the device disclosed by Perez. 
	It would have been obvious for one of ordinary skill in the art that incorporating the latch taught by Baukholt would teach that when the latch is pushed by the striker and rotates due to the door main body being moved in a direction of the closed position, the alternating mechanism carries out a switching operation (Baukholt col. 5 lines 46-49: when the door is closed, the latch rotates; Perez [0125]-[0126]: when the door is closed, the electric drive 6 is activated to switch the inner part 12 to the closed position). One of ordinary skill in the art would also recognize the interlocking mechanism disclosed by Perez, in view of Baukholt, operates in accordance with rotation of the latch because door closing corresponds to rotating the latch (Perez [0125]: electric drive 6 activated when the door is closed; Baukholt col. 5 lines 46-49: the latch rotates when the door is closed). 
	
Regarding claim 3, Perez, in view of Baukholt, teaches the vehicle door device of claim 1, wherein:
when the door handle is operated in an opening direction from the second position (Perez [0124]: the user pulls on the handle to rotate it to the open position), the door handle moves to a third position (Perez Fig. 12) at which the door handle projects-out further toward the vehicle outer side than at the second position (Perez, illustrated in Fig. 12), in a state in which the door handle is not supported by the alternating mechanism (Perez [0124]: the handle is not supported by the drive element 30 on the guide surface 21), and 
the vehicle door device includes a mechanical unlatching operation mechanism 34, 36 (Perez Fig. 19) that, in a case in which the latching mechanism is in the latching state (Perez [0124]: the latching mechanism is operated to open the door, corresponding to the latching mechanism being in the latching state before it is operated), when the door handle moves from the second position to the third position (Perez [0119]), moves the latching mechanism from the latching state to the unlatching state interconnectedly with movement of the door handle (Perez Fig. 21, [0120], [0124]: rotating the handle to the open position pulls the unlocking cable 36 to open the door, corresponds moving the latching mechanism from the latching state to the unlatching state interconnectedly with movement of the door handle). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler et al., US 9,103,143, related to a vehicle door device comprising a door handle and a door handle projecting/pulling-in mechanism that projects the handle in response to the handle being pushed toward the door main body.
Couto Maquieira et al., US Pub. 2016/0171686, related to a vehicle door device comprising a door handle and a door handle projecting/pulling-in mechanism that projects the handle in response to the handle being pushed toward the door main body and the handle may be pulled to a third position to trigger opening a latch.
Yoshino et al., US 9,605,452, related to a vehicle door device that rotates the handle from a second position to a first position when the door is closed.
Couto Maquieira et al., US Pub. 2019/0283555, related to a vehicle door device comprising a door handle projecting/pulling-in mechanism with an urging member and an alternating mechanism to deploy the handle to a second position, where the handle is disconnected from the alternating mechanism and pulled to open the latch.
Hamacher et al., US 10,794,096, related to a handle device that is pushed toward an inner side for an alternating mechanism to switch from a first state, where the handle is held in a first position, to a second state, where the handle is in a second position and can be pulled by a user, wherein pulling the handle resets the alternating mechanism to the first state.
Brown et al., US 10,435,926, related to a vehicle door device with an alternating mechanism that switches from a first state to a second state when the handle is pushed inward, and switches from the second state to the first state when the handle is pushed inward again.
Stauffer et al., US 8,342,583, related to a vehicle door device with an electric unlatching operation mechanism having a switch that is operated by pushing the handle inward to electronically unlatch a latching mechanism.
Soonthornwinate et al., US Pub. 2018/0163442, related to a vehicle door device with a handle that is pushed inward to engage a switch of an electric unlatching operation mechanism.
Bextermoller, US Pub. 2019/0234119, related to a vehicle door device with a door handle projecting/pulling-in mechanism that includes an urging member and an alternating mechanism with a movable portion that travels along a door thickness direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675